Citation Nr: 0828300	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  03-07 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a hip disability.

2.  Entitlement to service connection for a back disability, 
to include scoliosis.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to an effective date for an award of service 
connection for bilateral flat feet with metatarsalgia and 
bunions, prior to August 3, 1999.

5.  Entitlement to an effective date for an award of service 
connection for patellofemoral pain syndrome of the right 
knee, prior to August 3, 1999.

6.  Entitlement to an effective date for an award of service 
connection for patellofemoral pain syndrome of the left knee, 
prior to August 3, 1999.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Washington, D.C., Regional Office (RO) that, in pertinent 
part, denied service connection for hip, neck and back 
disabilities.  In addition, the veteran has appealed a 
determination by a Decision Review Officer that an earlier 
effective date is not warranted for an award of service 
connection for a bilateral foot disability, and 
patellofemoral pain syndrome of each knee.

During a personal hearing before the undersigned in 
Washington, D.C., in October 2003, the veteran withdrew her 
claims for service connection for shoulder, elbow and wrist 
disabilities, as well as her claim for an earlier effective 
date for an award of service connection for recurrent urinary 
tract infections.  Accordingly, this decision is limited to 
the issues set forth on the preceding page.  Additionally, 
the veteran presented additional evidence at the hearing and 
provided a waiver of RO review in accordance with 38 C.F.R. § 
20.1304 (2007).

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. in March 2004 to obtain additional evidence.  Efforts to 
locate the veteran, however, were unsuccessful.  After the 
case was returned to the Board, it was again remanded to make 
additional attempts to locate the veteran.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a December 
2007 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 


FINDINGS OF FACT

1.  Pursuant to the Board's March 2004 and September 2005 
remands, the veteran was asked in March 2004, October 2004 
and October 2005 letters to provide written authorization for 
the RO to obtain medical records in support of the veteran's 
claims for service connection for hip, back and neck 
disorders and to identify the regional office where she 
claimed to have filed her initial claims for service 
connection for bilateral flat feet with metatarsalgia and 
bunions and for patellofemoral pain syndrome of the bilateral 
knees.

2.  The letters were returned as undeliverable, and 
additional efforts to locate the veteran, to include E-mail 
and contact with her ex husband, were unsuccessful.


CONCLUSION OF LAW

The claims for entitlement to service connection for hip, 
back and neck disorders; and entitlement to an effective date 
prior to August 3, 1999, for the grant of service connection 
for bilateral flat feet with metatarsalgia and bunions, and 
patellofemoral pain syndrome of the right and left knees have 
been abandoned and are dismissed.  38 U.S.C.A. §§ 5107, 
7105(d)(5) (West 2002 & Supp. 2008); 38 C.F.R. § 3.158(a) 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Efforts to comply with the VCAA in March 2004, October 2004 
and October 2005 and to obtain necessary evidence to support 
the veteran's claims were returned as undeliverable.  Other 
efforts to locate the veteran, to include E-mail and contact 
with the veteran's ex husband, were unsuccessful.  She is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

As the veteran has abandoned the claims on appeal, discussion 
of VA's duty to assist would be pointless (particularly since 
development deemed necessary requires the veteran's 
cooperation, which is not forthcoming).  In Hurd v. West, 13 
Vet. App. 449 (2000), the Court held that an appellant had 
abandoned his claim pursuant to 38 C.F.R. § 3.158 when he 
failed to respond within one year, and that VA had no 
obligation to notify him of his appellate rights.  Any 
assertion that the veteran was unaware of the abandonment 
provisions of 38 C.F.R. § 3.158, to include the one year that 
he had to respond to the RO's examination request, will not 
shield him from the rule because he was necessarily charged 
with knowledge of the regulation.  Morris v. Derwinski, 1 
Vet. App. 260 (1991) (abandonment pursuant to 38 C.F.R. § 
3.158(a) cannot be set aside or waived on grounds of alleged 
ignorance of regulatory requirements, citing Fed. Crop Ins. 
Corp v. Merrill, 332 U.S. 380, 384-85 (1947)).

Analysis

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

In this case, the record does not disclose a current hip, 
neck or back disorder related to service.  The veteran has 
been identified with a developmental defect.  However, 38 
C.F.R. 3.303(c) provides that congenital or developmental 
defects as such are not diseases or injuries within the 
meaning of applicable legislation pertaining to service 
connection.  VA's General Counsel has stated that: It is 
clear that congenital or developmental defects (as opposed to 
diseases) may not be service-connected because they are not 
diseases or injuries under the law; however, many such 
defects can be subject to superimposed disease or injury; 
and, if, during an individual's military service, 
superimposed disease or injury does occur, service connection 
may indeed be warranted for the resultant disability.  
VAOPGCPREC 82-90 (July 18, 1990).  Efforts to obtain 
additional medical evidence in support of the veteran's 
claims, as detailed above, were thwarted because the veteran 
could not be located.  

Service connection for bilateral flat feet with metatarsalgia 
and bunions, for patellofemoral pain syndrome of the 
bilateral knees was established pursuant to a claim filed on 
August 3, 1999.  The veteran had alleged that she had filed 
claims for service connection prior to August 3, 1999, but 
the existing record does not support her allegations with 
sufficient specificity; efforts to identify the Regional 
Office where she allegedly filed such claims have likewise 
been unsuccessful because she could not be located.  

For reasons which will be explained in detail below, the 
Board finds that the veteran has abandoned her claims within 
the meaning of 38 C.F.R. § 3.158 and that the claims must, 
therefore, be dismissed.  

As noted above, the veteran has had no direct contact with VA 
since she testified before the undersigned in October 2003, a 
period well in excess of one year.  The veteran was living 
outside the continental United States, and, although she 
reported for a foreign VA examination in May 2000, she 
declined further foreign examination because of disputes with 
the foreign doctors.  At her hearing, she indicated that she 
had possession of additional evidence but further efforts to 
obtain such evidence were unsuccessful because requests were 
returned as undeliverable.  

It is well established that it is a claimant's responsibility 
to keep VA advised of his/her whereabouts in order to 
facilitate the conduct of medical inquiry.  See Hyson v. 
Derwinski, 5 Vet. App. 262 (1993).  In Hyson, 5 Vet. App. at 
265, the Court stated: "[i]n the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  In 
this case, every reasonable effort was made to locate the 
veteran.  The RO made numerous unsuccessful attempts to 
locate the veteran at her address of record and through 
alternate means, including E-mail and contacting her ex-
husband.  

It is clear that VA has done its utmost to develop the 
evidence with respect to the veteran's claims.  Any failure 
to develop the claim rests with the veteran herself.  It is 
the responsibility of veterans to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board concludes 
that entitlement to service connection for the claimed 
disabilities cannot be established without additional 
evidence.  Entitlement to an earlier effective date cannot be 
established without additional evidence to support that she 
filed a claim prior to August 1999 
The veteran is expected to cooperate in these efforts to 
adjudicate her claims.  Failure to do so would subject her to 
the risk of an adverse adjudication based on an incomplete 
and underdeveloped record.  Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  The Board finds that from the evidence of 
record, the Board is unable to grant her claims.  

With the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  In essence, 
a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)).  Accordingly, the Board is without jurisdiction to 
review the issues on appeal and, therefore, the claims must 
be dismissed.  


ORDER

Claims for entitlement to service connection for hip, back, 
and neck disorders; and for effective dates prior to August 
3, 1999 for the grant of service connection for bilateral 
flat feet with metatarsalgia and bunions, and patellofemoral 
pain syndrome of the right and left knees are deemed to be 
abandoned and are dismissed.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


